SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February 2016 PRANA BIOTECHNOLOGY LIMITED (Name of Registrant) Level 2, 369 Royal Parade, Parkville, Victoria 3052 Australia (Address of principal executive offices) Indicate by check mark whether the registrant files or will files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Registration Statements on Form F-3 (File No. 333-199783) and Form S-8 (File No. 333-153669). PRANA BIOTECHNOLOGY LIMITED (a development stage enterprise) The following exhibits are submitted: Condensed Consolidated Financial Statements of Prana Biotechnology Limited and Subsidiaries (a development stage enterprise) as of December 31, 2015 and for the Six Months ended December 31, 2015 and December 31, 2014 Operating and Financial Review and Prospects for the Six Months ended December 31, 2015 and December 31, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Prana Biotechnology Limited By: /s/Geoffrey P. Kempler Geoffrey P. Kempler Chief Executive Officer Date: February 25, 2016 EXHIBIT INDEX EXHIBIT NO. DESCRIPTION Condensed Consolidated Financial Statements of Prana Biotechnology Limited and Subsidiaries (a development stage enterprise) as of June 30, 2015 and December 31, 2015 and for the Six Months ended December 31, 2014 and 2013 Operating and Financial Review and Prospects for the Six Months ended December 31, 2015 and December 31, 2014
